Citation Nr: 0822720	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service-connected 
disabilities, for accrued benefits purposes only.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1969.  He died in October 2000.  The appellant is claiming 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals from 
a May 2000 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2007, the appellant testified before the undersigned 
Veterans Law Judge at a hearing at the RO via video 
conference.  A transcript of the hearing is associated with 
the claims file.  

This appeal was previously before the Board in October 2007, 
at which time the Board remanded the issues above in order 
for additional evidentiary development to be conducted.  All 
requested development has been completed and the appeal has 
been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected PTSD alone 
was not of such nature and severity as to prevent him from 
securing or following any substantially gainful employment.  

2.  According to the official certificate of death, the 
veteran died on October [redacted], 2000.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, rated as 30 
percent disabling from March 1992, and 50 percent disabling 
from September 1994.  

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for a service- 
connected disability rated totally disabling for 10 
continuous years immediately preceding his death, nor was he 
rated totally disabled continuously after his discharge from 
service in July 1969 for a period of at least five years 
immediately preceding death.  The veteran was not a former 
prisoner of war.

CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on 
individual unemployability, for accrued benefits purposes, 
are not met.  38 U.S.C.A. §§ 1155, 5101, 5121 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.1000, 4.16 
(2007).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. § 38 C.F.R. § 3.22 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2008 that fully addressed 
all required notice elements.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Although no longer required, the 
appellant was asked to submit evidence and/or information in 
her possession to the RO.  The Board also notes the February 
2008 letter informed the appellant of how disability ratings 
and effective dates are assigned. 

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claims and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an April 2008 SSOC after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained medical records dated prior to the veteran's death 
in October 2000, and also obtained VA medical opinions in 
July 2002 and March 2008.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  TDIU

At the time of the veteran's death, he had a claim pending 
for a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).  
On his September 2000 Application for Increased Compensation 
Based on Unemployability, the veteran stated that he was 
unable to secure or follow any substantially gainful 
occupation due to his service-connected PTSD.  He indicated 
that he last worked full-time in October 1999 and had been 
hospitalized for esophageal cancer from October to November 
1999.  The veteran stated that his service-connected PTSD and 
non-service-connected disorders had combined to "make death 
come forth."  

Although the veteran's claim terminated with his death, the 
law sets forth a procedure for a qualified survivor to carry 
on, to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim filed by the veteran prior to his 
death, the accrued benefits claim is derivative of the 
veteran's claim, and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  Here, the appellant, the 
veteran's surviving spouse, is advancing essentially the same 
claim for TDIU benefits which was pending at the time of the 
veteran's death.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108- 183, 
§ 104.  Also, under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits must be filed within one year after the date 
of death.  In this case, the veteran died in October 2000 and 
the appellant filed her claim in October 2000.  Thus, a 
timely claim for TDIU benefits, for the purposes of accrued 
benefits, has been submitted.  

According to the applicable criteria, total disability 
ratings for compensation based on individual unemployability 
may be assigned when the combined schedular rating for the 
service-connected disabilities is less than 100 percent and 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
or, if there are two or more disabilities, there is at least 
one disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or 
more.  The veteran's employment history, his educational and 
vocational attainment, as well as his particular physical 
disabilities are to be considered in making a determination 
on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service 
(C&P), for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  The rating board 
will include a full statement as to the veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

At the time of his death, the veteran was service-connected 
for post-traumatic stress disorder (PTSD), rated as 50 
percent disabling.  The veteran did not have any other 
service-connected disabilities.  Because the veteran did not 
have one service-connected disability rated as at least 
60 percent, or two or more disabilities with a combined 
rating of at least 70 percent, with one disability rated at 
40 percent, the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  

Nonetheless, the Board notes the evidentiary record contains 
objective evidence which indicates that the veteran was 
unemployable due to his service-connected PTSD.  In this 
regard, a September 1994 VA psychiatric examination report 
reflects that the physician who evaluated the veteran at that 
time found that the veteran was unemployable because of the 
severity of his PTSD symptoms.  In making this determination, 
the examiner noted that the veteran suffered from a social 
and industrial impairment manifested by problems with people 
in authority, self-isolation, and problems maintaining 
employment.  

Given the September 1994 VA examination report, VA referred 
this case to the Director of the Compensation and Pension 
Service, for a determination as to whether the veteran was 
entitled to TDIU benefits on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b).  

In March 2008, the Director of the Compensation and Pension 
Service reviewed the veteran's claims file and determined 
that the evidence does not establish entitlement to an 
extraschedular total disability evaluation due to 
unemployability.  In making this determination, the Director 
noted the findings of the September 1994 VA psychiatric 
examination as to the veteran's unemployability, but he also 
noted that a September 2000 Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance revealed 
complaints of esophageal cancer and PTSD requiring hospice 
care and that his spouse serving as aid and attendant.  The 
veteran was said to be cachetic, with extreme weakness 
causing difficulties with activities of daily living, non-
ambulatory due to extreme weakness, and unable to leave home.  
The Director noted that the veteran had terminal cancer in 
advanced stage and that his activities were severely limited 
due to advanced metastatic disease.  

Based of the foregoing, the Board finds the preponderance of 
the evidence is against the grant of TDIU benefits, for 
accrued benefits purposes.  As noted, the initial criteria 
for schedular consideration for the grant of TDIU are not met 
under 38 C.F.R. § 4.16(a).  In addition, the Director of the 
Compensation and Pension Service reviewed the veteran's 
claims file and determined that the evidence of record at the 
time of the veteran's death does not establish entitlement to 
an extraschedular total disability evaluation due to 
unemployability based on his service-connected PTSD 
disability.  The Board considers the March 2008 opinion from 
the Director to be the most competent and probative evidence 
of record in this regard as his opinion was based upon a 
complete review of the veteran's claims file.  

The Board does note that the September 1994 VA examination 
report reflects that the veteran was considered to be 
unemployable at that time due to the severity of his PTSD 
symptoms.  However, the preponderance of the evidence of 
record at the time of the veteran's death indicates that he 
had an occupational impairment due to his service-connected 
PTSD and the effects of his non-service-connected esophageal 
cancer.  In this regard, the Board finds probative that the 
veteran reported that he last worked full-time in October 
1999, which is approximately the time he was hospitalized for 
esophageal cancer.  In addition, the Board notes that the 
September 2000 VA Housebound Status examination report 
reflects that the veteran's activities were severely limited 
due to his advanced metastatic cancer, with no indication or 
suggestion of any involvement of the veteran's service-
connected PTSD.  

The appellant was given an opportunity to submit evidence in 
support of her claim, and yet there is no objective evidence 
of record, such as medical records or personnel records from 
the veteran's former employers, showing the veteran was 
unable to continue working or secure substantially gainful 
employment due to his service-connected disabilities alone.  
Therefore, the Board finds the preponderance of the evidence 
is against the grant of TDIU under 38 C.F.R. § 4.16(a) and 
(b), for accrued benefits purposes.

B.  DIC

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation 
(DIC) in the same manner as if the veteran's death were 
service-connected, under certain specific conditions.  VA 
shall pay DIC under 38 U.S.C.A. § 1318 to the surviving 
spouse of a veteran who has died not as the result of his own 
willful misconduct, and who at the time of death was in 
receipt of or entitled to receive compensation for a service- 
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of at least 10 consecutive years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling since the veteran's release from active 
duty and for a period of at least five years immediately 
preceding death, or the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error (CUE) in previous final decisions; or (3) the veteran 
was a former prisoner of war (POW) who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it was 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled to receive section 1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent has been 
rendered ineffective.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.

Prolonged litigation ensued, and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000) holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran is required to have 
been rated totally disabled for a continuous period of eight 
years prior to death) the implementing regulation, 38 C.F.R. 
§ 20.1106, permitted "hypothetical entitlement."

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 
20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (sections 1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (now codified at 38 C.F.R. § 20.1106 (2007).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2007).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would have required a hypothetical determination as 
to eligibility.

The Board was previously concerned that, because the 
appellant's claim and appeal were filed before the regulatory 
change occurred, she might be entitled to application of 
whichever version is more favorable to her.  Under current 
precedents, when a law or regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of her claim under the version of the regulation 
that is most advantageous to her.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").

The Board notes that the RO received the appellant's claim 
for DIC benefits in October 2000, and that much of the above-
described evolution of analysis for 38 U.S.C.A. § 1318 claims 
occurred during the pendency of her claim.  However, in this 
case, the Board finds that the general rule is not for 
application.  As discussed above, the Federal Circuit has 
found that VA's action in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  See NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, which had construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation, and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.

Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Moreover, considering that the 
veteran had not been in receipt of, or entitled to receive, a 
total disability evaluation as determined herein, the 
application of either version of 38 C.F.R. § 3.22(a) would 
result in the same outcome, and therefore the appellant is 
not prejudiced by deciding the case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the claim, the Board notes the 
official death certificate reflects the veteran died on 
October [redacted], 2000, due to gastric cancer, with PTSD listed as 
a significant condition contributing to death but not related 
to the immediate cause of death.  At the time of veteran's 
death, service connection had been established for PTSD, 
rated as 30 percent disabling, effective March 1992, and 50 
percent disabling, effective September 1994.  

Given the foregoing, the Board finds it is clear the veteran 
did not have any service-connected disabilities rated totally 
disabling since his release from active duty and he had not 
been rated totally disabled for a continuous 10-year period 
prior to his death.  In addition, the evidence does not show 
the veteran was a former POW who died after September 30, 
1999.  

The Board has considered whether the veteran was "entitled 
to receive" compensation for a service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediate preceding his death.  See 38 C.F.R. 
§ 3.22(b).  In this regard, the Board notes that, prior to 
his death, the veteran sought entitlement to TDIU benefits 
and, since his death, the appellant has sought entitlement to 
TDIU benefits on an accrued benefits basis.  However, as 
discussed above, the preponderance of the evidence is against 
the grant of TDIU benefits on a schedular or extraschedular 
basis, for accrued benefits purposes.  In addition, there is 
absolutely no evidence or allegation that the veteran would 
have been entitled to receive a total rating but for clear 
and unmistakable error in a rating decision issued during his 
lifetime; nor has there been any additional evidence 
submitted which provides a basis for reopening a claim 
finally decided during his lifetime.  

Therefore, the Board finds that none of the circumstances 
specified in 38 C.F.R. § 3.22(b) under which a veteran might 
have been entitled to receive compensation is shown to be 
applicable in this case.  

The Board appreciates the appellant's testimony and 
statements in support of her claim and appeal.  In the 
present matter, however, we are constrained to follow the 
provisions of law governing the issue before us.  The Court 
has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit of the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the issue as to this matter, the 
benefit-of-the-doubt doctrine is not for application, and the 
appeal must be denied.




ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability, for 
accrued benefits purposes, is denied.

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


